Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
21st day of June, 2002, by and between Willis Lease Finance Corporation, a
Delaware corporation (“Employer”), and Monica J. Burke (“Employee”).

 

RECITALS

 

WHEREAS, Employer desires to offer Employee the position, compensation,
amenities and other benefits set forth herein;

 

WHEREAS, Employee desires to be employed by Employer and to assume the position
of Executive Vice President and Chief Financial Officer on the terms and
conditions set forth herein; and

 

WHEREAS, Employee acknowledges that she has had an opportunity to consider this
Agreement and consult with independent advisors of her choosing with regard to
the terms of this Agreement, and enters this Agreement voluntarily and with a
full understanding of its terms.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
of the parties and the mutual benefits they will gain by the performance
thereof, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.             Employment.  Employer hereby employs Employee and Employee hereby
accepts employment, upon the terms and conditions hereinafter set forth, as the
Executive Vice President and Chief Financial Officer of Employer.  Employee
shall devote her full time and attention, with undivided loyalty, to the
business and affairs of Employer during the Employment Term.  Employee shall not
engage in any other business or job activity during the Employment Term without
Employer’s prior written consent.

 

2.             Term.

 

(a)           The term of Employee’s employment under this Agreement shall be
for a two (2) year period commencing on or about July 15, 2002 (“Start Date”)
and ending on July 15, 2004 (as may be extended hereunder, the “Employment
Term”), unless otherwise terminated pursuant to the terms hereof.  Each full
twelve-month period Employee is employed by Employer shall be referred to herein
as an “Employment Year.”

 

(b)           After the expiration of the initial Employment Term and until the
Termination Date (as defined below), Employee’s employment will automatically
renew for a period of one year, each year, on the same terms and conditions as
are set forth herein, modified

 

--------------------------------------------------------------------------------


 

for any increases to Employee’s salary which may be made from time to time,
unless either party gives the other written notice of nonrenewal at least six
(6) months prior to the end of the last applicable Employment Year.  Employee
shall be entitled to the payments set forth in Section 7 or Section 8 hereof in
the event either party gives the other such a notice of nonrenewal.

 

(c)           Upon the occurrence of a Change in Control, this Agreement shall
be automatically extended for a period equal to the greater of: (I) the
remaining Employment Term, or (II) the eighteen month period commencing on the
date of the Change in Control event and ending on the eighteen month anniversary
of the Change in Control event (the “Change in Control Extension”).  “Change in
Control” means the occurrence of any of the following events: (i) any “person”
(as such term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than Charles F. Willis IV or an Affiliate (as
defined in Section 13) of Charles F. Willis IV, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of Employer representing at least fifty percent (50%) of the total
voting power represented by Employer’s then outstanding voting securities; or
(ii) the stockholders of Employer approve a merger or consolidation of Employer
with any other corporation, other than a merger or consolidation which would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty (50%)
of the total voting power represented by the voting securities of Employer or
such surviving entity outstanding immediately after such a merger or
consolidation, or the stockholders of Employer approve a plan of complete
liquidation or dissolution of Employer or an agreement for the sale or
disposition by Employer of all or substantially all of Employer’s assets,
provided, however, that if such merger, consolidation, liquidation, dissolution,
sale or disposition does not subsequently close, a Change in Control shall not
be deemed to have occurred; or (iii) individuals who are directors of Employer
as of the date hereof cease for any reason to constitute a majority of
Employer’s Board of Directors (the “Board”) unless such change(s) is approved by
a majority of the directors of Employer as of the date thereof.

 

3.             Duties.

 

(a)           Employee shall in good faith perform those duties and functions as
are required by her position, including but not limited to responsibility for
funding, treasury, cash management, accounting, financial reporting, risk
management, taxes, management information systems (MIS), investor relations, and
such other duties as may be determined and assigned to her from time to time by
the Chief Executive Officer (“CEO”) or the President or Chief Operating Officer
(“COO”).  Notwithstanding the foregoing or any other provision in this
Agreement, Employer shall have the right to modify from time to time the title
and duties assigned to Employee so long as such title and duties are consistent
with the usual and customary expectations of the type of position and function
of Employee.

 

(b)           Employee agrees to serve Employer faithfully and to the best of
her ability; to devote her full time and attention, with undivided loyalty,
during normal business hours to the business and affairs of Employer, except
during reasonable vacation periods and periods of illness and incapacity; and to
perform such duties as the CEO or his/her designate(s) may assign, such duties
to be of a character and dignity appropriate to the Executive Vice President and
Chief Financial Officer.  Employee shall not engage in any other business or job

 

2

--------------------------------------------------------------------------------


 

activity during the Employment Term without Employer’s prior written consent. 
Notwithstanding the foregoing, Employee may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with
Employee’s performance of her duties hereunder.

 

4.             Compensation.  Employer agrees to provide as compensation to
Employee the following salary, incentive, and benefits in exchange for the
services described in Section 3 of this Agreement:

 

(a)           Base Salary.  Employer agrees to pay to Employee during the
Employment Term an annual base salary in the amount of Two Hundred Twenty-five
Thousand Dollars ($225,000) per Employment Year less payroll deductions and all
required withholdings, or such higher amount as the Compensation Committee of
the Board shall from time to time determine.  Employee’s base salary shall be
paid not less frequently than semi-monthly in accordance with Employer’s usual
payroll practices.  The Compensation Committee of the Board will review
Employee’s base salary no less than once annually, and shall have sole
discretion to increase or decrease (subject to the next sentence hereof) the
base salary.  Employee’s base salary only may be decreased in connection with a
salary reduction program approved by the Compensation Committee of the Board
which affects all executive officers of Employer.

 

(b)           Incentive Compensation.  In addition to Employee’s base salary,
Employee shall participate in and, to the extent earned or otherwise payable
thereunder, receive periodic incentive cash bonuses pursuant to any incentive
plans currently maintained or hereafter established by Employer and applicable
to an employee of Employee’s position, which presently is the 2002 Incentive
Compensation Plan.  Employee’s entitlement to incentive bonuses is discretionary
and shall be determined by the Compensation Committee of the Board in good faith
based upon the extent to which Employee’s individual performance objectives and
Employer’s performance objectives were achieved during the applicable bonus
period.  Employee is eligible to receive a cash bonus of up to 50% of Employee’s
base salary (“Incentive Bonus”).  The first 70% of the Incentive Bonus shall be
conditioned upon Employer’s performance.  The remaining 30% shall be conditioned
upon achieving individual milestones and/or objectives established by the CEO,
the President, or COO for Employee.  The Compensation Committee of the Board
will annually set the Employer’s performance targets and approve the incentive
compensation plan  For 2002 only, the Employee will be eligible to receive a
pro-rated Incentive Bonus based on the number of weeks she is employed from the
Start Date through December 31, 2002 divided by the total number of weeks
between July 1, 2002 and December 31, 2002.

 

5.             Benefits and Perquisites.

 

(a)           Benefits.  Employer shall provide Employee such employment
benefits, equipment and support as are generally available to executive officers
of Employer, including without limitation reimbursement of reasonable expenses
incurred in performing her duties under this Agreement (including, but not
limited to, expenses for entertainment, long distance telephone calls, lodging,
meals, transportation and travel), coverage under medical, dental, long-term

 

3

--------------------------------------------------------------------------------


 

disability and group life insurance plans, and rights and benefits for which
Employee is eligible under Employer’s 401(k) and employee stock purchase plans.

 

(b)           Vacation and Sick Pay.  Employee shall be eligible for vacation
and sick leave in accordance with the policies of Employer in effect from time
to time during the Employment Term.  Employee shall be entitled to a period of
annual vacation time equal to four (4) weeks during each Employment Year, to
accrue pro rata during the course of the Employment Term.  All accrued vacation
and sick pay shall be paid to Employee in a lump sum payment on the date of a
Change in Control or Retirement or termination of employment with Employer.  For
purposes of this Agreement, “Retirement” means Employee’s voluntary termination
on a date after which Employee has reached the age of 55 and after which
Employee has provided Employer with at least 10 years of service.

 

6.             Stock Options.

 

(a)           Employee shall participate in Employer’s Stock Option Plan
(“Plan”) on the same terms as are generally available to executive officers of
Employer and on terms which are in accordance with comparative market
practices.  At the earliest possible date but not later than thirty (30) days
after the Start Date, Employer shall grant Employee options to purchase
thirty-five thousand (35,000) shares of the common stock of Employer (the
“Option”) at an exercise price equal to the then current market price of
Employer’s common stock.  One-fourth of the Option shall become vested and
exercisable in equal increments on each one-year anniversary of the Start Date
through the fourth such anniversary, provided that Employee is employed by
Employer on each such anniversary date.

 

(b)           The parties agree that any additional grant of stock options under
the Plan or any similar plan is subject to the discretion of the Compensation
Committee of the Board based upon the duties of Employee’s position, the extent
to which Employee’s individual performance objectives and Employer’s
profitability objectives and other financial and non-financial objectives were
achieved during the applicable period, and comparative market practices.

 

(c)           In addition to any rights Employee may have under the Plan or
specific option grants under the Plan, all stock options granted to Employee
which would have otherwise vested following the occurrence of a Change in
Control shall immediately vest and become exercisable in the event of a Change
in Control.

 

7.             Termination/Nonrenewal by Employer.  The date on which Employee’s
employment by Employer ceases, under any of the following circumstances, shall
be defined herein as the “Termination Date.”  The employment of Employee may be
terminated by Employer or Employer may decide not to renew this Agreement for
any reason or no reason, with or without cause or justification, subject to the
following:

 

(a)           Termination For Cause.  If (i) Employee’s employment is terminated
by Employer for Cause (as defined below), or (ii) Employer gives Employee a
notice of nonrenewal pursuant to Section 2(b) hereof for Cause, Employer’s total
liability to Employee or her heirs shall be limited to payment of any unpaid
base salary and any annual incentive compensation to

 

4

--------------------------------------------------------------------------------


 

which Employee is entitled as of the Termination Date, and accrued vacation and
sick pay, and Employee shall not be entitled to any further compensation or
benefits provided under this Agreement, including, without limitation, any
severance paymentsIf Employer adopts an incentive compensation plan applicable
to Employee’s position which provides for an annual payout, it is understood
that throughout this Agreement the words “any annual incentive compensation to
which Employee is entitled as of the Termination Date” shall mean that Employee
shall be eligible to receive, on a pro-rata basis, any incentive compensation
Employee would have received had Employee’s Termination Date been December 31st
of the year of termination, provided that the actual Termination Date is after
June 30th of the year of termination and further provided that the maximum
pro-rata incentive compensation payment shall be limited to 50% of the annual
incentive compensation Employee would have received had Employee’s Termination
Date been December 31st of the year of termination, with the timing of any such
incentive compensation payment to be at the same time such incentive
compensation is paid to all other employees of Employer.  “Cause” includes, but
shall not be limited to:  (1) Employee’s conviction of or plea of nolo
contendere to any felony or gross misdemeanor charges brought in any court of
competent jurisdiction; (2) any fraud, material misrepresentation or gross
misconduct by Employee against Employer; and (3) Employee’s breach of this
Agreement.

 

(b)           Termination Without Cause.  If (i) Employee’s employment is
terminated by Employer without Cause, or (ii) Employer provides Employee with a
notice of nonrenewal pursuant to Section 2(b) hereof without Cause, Employer
will (A) in the case of termination, provide not less than six (6) months notice
of termination or an amount equal to six (6) months of Employee’s base salary in
lieu of notice, or (B) in the case of nonrenewal, provide notice of nonrenewal
at least six (6) months prior to the end of the last applicable Employment Year
or an amount equal to six months base salary in lieu of notice.  In addition, in
each of the foregoing scenarios, Employee will be paid the severance which is
described in Section 9 below.

 

8.             Termination/Nonrenewal by Employee.  The employment of Employee
may be terminated by Employee or Employee may decide not to renew this Agreement
for any reason or no reason, with or without cause or justification, subject to
the following:

 

(a)           Voluntary Resignation.  If (i) Employee’s employment terminates by
reason of Employee’s voluntary resignation (and is not a resignation for Good
Reason), or (ii) Employee gives Employer a notice of nonrenewal pursuant to
Section 2(b) hereof (which is not given for Good Reason), Employer’s total
liability to Employee shall be limited to payment of any unpaid base salary and
any annual incentive compensation to which Employee is entitled as of the
Termination Date, and accrued vacation and sick pay, and Employee shall not be
entitled to any further compensation or benefits provided under this Agreement,
including, without limitation, any severance payments.

 

(b)           Resignation for Good Reason.  If (i) Employee’s employment
terminates by reason of Employee’s voluntary resignation for Good Reason, or
(ii) Employee provides Employer with a notice of nonrenewal pursuant to Section
2(b) hereof for Good Reason, Employee will be paid the severance which is
described in Section 9 below.  “Good Reason” means:  Employee’s voluntary
termination following (i) a reduction in compensation which is not in proportion
to any salary reduction program approved by the Compensation Committee of the

 

5

--------------------------------------------------------------------------------


 

Board which affects all executive officers of Employer; (ii) a reduction in
material benefits; (iii) not maintaining Employee’s positions, title, duties and
status or changing Employee’s reporting obligations without Employee’s written
consent; (iv) requiring Employee to work at a location more than 25 “road” miles
from the location of Employer’s corporate headquarters as of the date of this
Agreement; or (v) any willful and material breach by Employer of its obligations
under this Agreement.

 

Employee agrees to give Employer at least ninety (90) days prior written notice
of termination of her employment and at least six (6) months prior written
notice of nonrenewal of this Agreement.  Employer shall have the right in its
sole discretion to continue to employ Employee for ninety days or six months, as
applicable, or for a shorter period with pay in lieu of notice to Employee in
the amount to which Employee would have been entitled if employed for the
ninety-day or six month notice period.

 

9.             Severance Payment.

 

(a)           Amount.  In the event severance is payable hereunder, such
severance shall be in an amount equal to

 

(i)            one-half times Employee’s annual base salary at the time of
termination, or if during a Change in Control Extension, one times Employee’s
annual base salary at the time of termination, plus

 

(ii)           any unpaid base salary and any annual incentive compensation to
which Employee is entitled as of the Termination Date and accrued vacation and
sick pay, plus

 

(iii)          if during a Change in Control Extension, one times the average
annual incentives paid to Employee attributable to the two years prior to the
year of termination, plus

 

(iv)          distribution of unpaid deferred compensation, plus

 

(v)           accelerated vesting of the stock options scheduled to vest during
the two (2) years following the Termination Date, plus

 

(vi)          continued coverage under all group benefit plans (e.g., medical,
dental and life insurance) for a period of six months following the Termination
Date, or if during a Change in Control Extension, continued coverage under all
group benefit plans (e.g., medical, dental and life insurance) for a period of
twelve months following the Termination Date, in each case at the same cost to
Employee as prior to the Termination Date.

 

(b)           Payment.  All cash components of the above-described severance
payments (with the exception of any payments pursuant to the words “any annual
incentive compensation” in Section 9 (a) (ii) above, which shall be paid at the
same time such incentive compensation is paid to all other employees) shall be
paid in a lump sum within thirty (30) days of the date of termination of
Employee’s employment or at the option of the Employee, in four

 

6

--------------------------------------------------------------------------------


 

equal installments, payable every three months, commencing on the date that is
30 days after the date of termination of employment.

 

(c)           Limitation on Payments.  If any payment or benefit Employee would
receive from Employer or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless Employee elects in writing a
different order (provided, however, that such election shall be subject to
Company approval if made on or after the date on which the event that triggers
the Payment occurs):  reduction of cash payments; cancellation of accelerated
vesting of stock awards; and reduction of employee benefits.  In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Employee’s stock awards unless Employee elects in writing a different
order for cancellation.

 

The accounting firm engaged by Employer for general audit purposes as of the day
prior to the effective date of the event that triggers the Payment shall perform
the foregoing calculations.  If the accounting firm so engaged by Employer is
serving as accountant or auditor for the individual, entity or group effecting
the “change in ownership” as described in Section 280G(b)(2)(A)(i) of the Code,
Employer shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  Employer shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by
Employer or Employee) or such other time as requested by Employer or Employee. 
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish Employer and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon Employer and Employee.

 

10.           Benefits Upon Termination.  Except as otherwise expressly provided
by this Agreement and without limiting any rights granted to Employee hereunder,
all insurance benefits provided under Section 5 of this Agreement shall be
extended, at Employee’s election and cost, to the extent permitted by Employer’s
insurance policies and benefit plans, for one year after

 

7

--------------------------------------------------------------------------------


 

Employee’s Termination Date, except (a) as required by law (e.g., COBRA health
insurance continuation election) or (b) in the event of a termination described
in Section 7 or 8.

 

11.           Death/Disability.

 

(a)           In the event (during the Employment Term) of Employee’s death,
(i) this Agreement shall terminate, (ii) Employer shall pay to Employee’s estate
or heirs any unpaid base salary and any annual incentive compensation to which
Employee may be entitled as of the Termination Date, and (iii) Employee’s estate
and heirs shall not be entitled to any severance payments hereunder.  In
addition, the stock options scheduled to vest during the two (2) years following
the date of Employee’s death shall receive accelerated vesting and shall become
exercisable upon Employee’s death.  Employee’s estate shall have the right to
exercise such options for the shorter of (i) two (2) years from the date of
death, and (ii) the term of the option.

 

(b)           In the event (during the Employment Term) of Employee’s long term
disability (as defined in Employee’s Group Disability Plan) and the passing of
the Elimination Period (as defined in Employee’s Group Disability Plan),
(i) this Agreement shall terminate, (ii) Employer shall pay to Employee any
unpaid base salary and any annual incentive compensation to which Employee is
entitled as of the Termination Date, and (iii) Employee shall not be entitled to
any severance payments hereunder.  In addition, the stock options scheduled to
vest during the two (2) years after the date of Employee’s disability shall
receive accelerated vesting and shall become exercisable upon the termination of
this Agreement due to Employee’s disability.  Employee shall have the right to
exercise such options for the shorter of (i) two (2) years from the date of
disability, and (ii) the term of the option.

 

12.           Maintenance of Confidentiality and Duty of Loyalty.

 

(a)           General.  Employee acknowledges that, pursuant to her employment
with Employer, she will necessarily have access to trade secrets and information
that is confidential and proprietary to Employer in connection with the
performance of her duties.  In consideration for the disclosure to Employee of,
and the grant to Employee of access to such valuable and confidential
information and in consideration of her employment, Employee shall comply in all
respects with the provisions of this Section 12.

 

(b)           Nondisclosure.  During the Employment Term and for a period of
three (3) years thereafter, Confidential and Proprietary Information of Employer
of which Employee gains knowledge during the Employment Term shall be used by
Employee only for the benefit of Employer in connection with Employee’s
performance of her employment duties, and Employee shall not, and shall not
allow any other person that gains access to such information in any manner to,
without the prior written consent of Employer, disclose, communicate, divulge or
otherwise make available, or use, any such information, other than for the
immediate benefit of Employer.  For purposes of this Agreement, the term
“Confidential and Proprietary Information” means information not generally known
to the public and which is proprietary to Employer and relates to Employer’s
existing or reasonably foreseeable business or operations, including but not
limited to trade secrets, business plans, advertising or public relations
strategies, financial information, budgets, personnel information, customer
information and lists, and information pertaining to research, development,
manufacturing, engineering, processing,

 

8

--------------------------------------------------------------------------------


 

product designs (whether or not patented or patentable), purchasing and
licensing, and which may be embodied in reports or other writings or in blue
prints or in other tangible forms such as equipment and models.  Employee will
refrain from any acts or omissions that would jeopardize the confidentiality or
reduce the value of any Employer Confidential and Proprietary Information.

 

(c)           Covenant of Loyalty.  During the Employment Term, Employee shall
not, on her own account or as an employee, agent, promoter, consultant, partner,
officer, director, or as a more than 1% shareholder of any other person, firm,
entity, partnership or corporation, own, operate, lease, franchise, conduct,
engage in, be connected with, have any interest in, or assist any person or
entity engaged in any business in the continental United States that is in any
way competitive with or similar to the business that is conducted by Employer or
is in the same general field or industry as Employer.  Without limiting the
generality of the foregoing, Employee does hereby covenant that she will not,
during the Employment Term:

 

(i)            solicit, accept or receive any compensation from any customer of
Employer or any business competitive to that of Employer; or

 

(ii)           contact, solicit or call upon any customer or supplier of
Employer on behalf of any person or entity other than Employer for the purpose
of selling, providing or performing any services of the type normally provided
or performed by Employer; or

 

(iii)          induce or attempt to induce any person or entity to curtail or
cancel any business or contracts which such person or entity has with Employer;
or

 

(iv)          induce or attempt to induce any person or entity to terminate,
cancel or breach any contract which such person or entity has with Employer, or
receive or accept any benefits from such termination, cancellation or breach.

 

(d)           No Solicitation.  During the Employment Term and for a period of
three (3) years thereafter, Employee agrees not to interfere with the business
of Employer or any Affiliate of Employer by directly or indirectly soliciting,
attempting to solicit, inducing or otherwise causing any employee of Employer or
any Affiliate of Employer to terminate his or her employment with Employer in
order to become an employee, consultant or independent contractor to or for any
other person or entity.

 

(e)           Injunctive Relief.  Employee expressly agrees that the covenants
set forth in this Section 12 are reasonable and necessary to protect Employer
and its legitimate business interests, and to prevent the unauthorized
dissemination of Confidential and Proprietary Information to competitors of
Employer.  Employee also agrees that Employer will be irreparably harmed and
that damages alone cannot adequately compensate Employer if there is a violation
of this Section 12 by Employee, and that injunctive relief against Employee is
essential for the protection of Employer.  Therefore, in the event of any such
breach, it is agreed that, in addition to any other remedies available, Employer
shall be entitled as a matter of right to injunctive relief in any court of
competent jurisdiction, plus attorneys’ fees actually incurred in seeking such
relief.  Furthermore, Employee agrees that Employer shall not be required to
post a

 

9

--------------------------------------------------------------------------------


 

bond or other collateral security with the court if Employer seeks injunctive
relief.  To the extent any provision of this Section 12 is deemed unenforceable
by virtue of its scope or limitation, Employee and Employer agree that the scope
and limitation provisions shall nevertheless be enforceable to the fullest
extent permissible under the laws and public policies applied in such
jurisdiction where enforcement is sought.

 

13.           Affiliate.  “Affiliate” means a person that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with the first mentioned person.

 

14.           Notices.  Any notice which either party may wish or be required to
give to the other party pursuant to this Agreement shall be in writing and shall
be either personally served or deposited in the United States mail, registered
or certified, and with proper postage prepaid.  Mailed notices to Employee shall
be addressed to Employee at the home address which Employee most recently
communicated to Employer in writing.  In the case of Employer, mailed notices
shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of corporate counsel.  Notice given by personal
service shall be deemed effective upon service.  Notice given by registered or
certified mail shall be deemed effective three (3) days after deposit in the
mail.

 

15.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives, and
their successors and assigns.  As used in this Agreement, the term “successor”
shall include any person, firm, corporation or other business entity which at
any time, whether by merger, purchase, consolidation, or otherwise, acquired all
or substantially all of the assets or business of Employer.  This Agreement
shall be deemed to be willfully breached by Employer if any such successor does
not absolutely and unconditionally assume all of Employer’s obligations under
this Agreement and agree expressly to perform the obligations in the same manner
and to the same extent as Employer would be required to perform such obligations
in the absence of the succession.  Employee may not assign any of her duties
hereunder and she may not assign any of her rights hereunder without the written
consent of Employer, which shall not be unreasonably withheld.

 

16.           Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes and replaces all prior agreements and understandings
between the parties relating to the subject matter hereof.

 

17.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (without reference to choice or conflict of
laws) of the State of California.

 

18.           Arbitration.  Employer and Employee agree that, to the extent
permitted by law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Employee and Employer that arise with respect to this agreement, except disputes
concerning the use or disclosure of trade secrets, proprietary and/or
confidential information, or otherwise arising under Section 12 hereof, shall be
determined exclusively by final and binding arbitration in the County of San
Francisco, California, in accordance with the employment rules of the American
Arbitration Association then in effect.

 

10

--------------------------------------------------------------------------------


 

The controversy or claim shall be submitted to three arbitrators, one of whom
shall be chosen by Employer, one of whom shall be chosen by Employee, and the
third of whom shall be chosen by the two arbitrators so selected.  The party
desiring arbitration shall give written notice to the other party of its desire
to arbitrate the particular matter in question, naming the arbitrator selected
by it.  If the other party shall fail within a period of 15 days after such
notice shall have been given to reply in writing naming the arbitrator selected
by it, then the party not in default may apply to the American Arbitration
Association for the appointment of the second arbitrator.  If the two
arbitrators chosen as above shall fail within 15 days after their selection to
agree upon a third arbitrator, then either party may apply to the American
Arbitration Association for the appointment of an arbitrator to fill the place
so remaining vacant.  Employer shall pay the fees of the arbitrators so
selected.  The decision of any two of the arbitrators shall be final and binding
upon the parties hereto and shall be delivered in writing signed in triplicate
by the concurring arbitrators to each of the parties hereto.  The parties agree
that both parties will be allowed to engage in adequate discovery consistent
with the nature of the claims in dispute.  The arbitrators shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.  The arbitrators shall have discretion to
award monetary and other damages, or no damages, and to fashion such other
relief as the arbitrators deem appropriate.  The arbitrators also shall have
discretion to award the prevailing party reasonable costs and attorneys’ fees
incurred in bringing or defending an action under this Section 18, as permitted
by applicable law.  Judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction.

 

Nothing in this Section 18 shall limit the Employer’s ability to seek injunctive
relief for any violation of Employee’s obligations concerning nondisclosure,
loyalty and nonsolicitation as set forth in Section 12 hereof.  Any such
injunctive relief proceeding shall be without prejudice to any rights Employer
or Employee may have under this Agreement to obtain relief in arbitration with
respect to such matters.

 

19.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

20.           Amendments and Waivers.  This Agreement may be modified only by a
written instrument duly executed by each party hereto.  No breach of any
covenant, agreement, warranty or representation shall be deemed waived unless
expressly waived in writing by the party who might assert such breach.  No
waiver of any right hereunder shall operate as a waiver of any other right or of
the same or a similar right on another occasion.

 

21.           Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

11

--------------------------------------------------------------------------------


 

22.           Section Headings.  The headings of each Section, subsection or
other subdivision of this Agreement are for reference only and shall not limit
or control the meaning thereof.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

“Employer”

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Charles F. Willis, IV

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

“Employee”

 

 

 

 

 

 

Monica J. Burke

 

13

--------------------------------------------------------------------------------